Hill, C. J".,
dissenting. I do not think the error of the trial court, as enunciated in the third headnote and third division of the opinion, is of sufficient importance or materiality to require the grant of another trial. While it is true that a witness, can not “bolster up” or strengthen his testimony by testifying that all of his previous and subsequent statements of the transaction about which he is testifying have been consistent with his testimony there given, yet, when he is permitted by the court to so state, I do not think the error is great enough to set .aside the verdict based upon the direct and positive testimony of the witness. It seems to me unreasonable that a jury of ordinarily intelligent men would be so illogical as to give additional weight to the testimony of a witness simply because he testifies that all his other statements in reference to the transaction about which he is testifying have been consistent with his testimony as latterly given. . His claim of consistency would add no probative value to his evidence, and would be wholly immaterial in determining his credibility as a witness. While the evidence of guilt was weak and in some respects unsatisfactory, yet the jury believed it, and I am unwilling to set aside the verdict because of an error in the admission of testimony which, in my opinion, was inconsequential and immaterial.